'" ` CaSe 1:18-cV-05750-LDH-LB Document 1 Filed 10/11/18 Page 1 of 17 Page|D #: 1

DSARCY Hl-\\.L, J.

Pro Se 7 (Rev. 1211 6) Complaint for Employment Discrimina€ion

 

         

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT BLOOM» MJ-
for the
Distriet of
Division
) Case No. _`
C L /.3) \) b b /-\ l_) GU%T] [\_) ) no banned m by me C!erk's omce)
P!ainti)?`(s) §
(Wt‘ite theth name qfeach plaintiffwho isft`ling this complaint . v
Hihe names afail the plaintiffs cannot fit in the space above ) Jury Tnal` (check one) I]Yes ENO
please write "see attached" in the space and attach an additional )
page with thej?dl list of names. } )
_v_
) ~@ ae‘“““"“““:
) § z wax ‘#3
\ l l §
SW\SSQC\O\T SA/ LL.C ) a l lea
) ?S’é§
Defendant¢€s) )
(Wr‘ite theftle name ofeach defendant who is being sued Ifthe ) ` "
names qfa!l the defendants cannotj‘it in the space above, please ) 1 QRQ 3 E 0 §§ § CE

 

 

 

write "see attached " in the space and attach an additionai page
with diequ list ofnatnes.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff{s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if
needed.

Name C 1 mode il ocs L)ST'z /\!
Street Address ll L} “,QLj 01&0 "` SJ(_ /Jr.%')+‘ 01 L]l

City and County :A-ma`§ L&

State and Zip Code [\f@'t_,g \/0 !`l</ j l L// l

Telephone Number MME) "-/ 7 ._ 3 §§ ~" g 5 7 q \

E-inail Address 693 m()\`\ \ \OO)(` i&`,'¢§ @ G)m &j L = CO m

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, Whether the defendant is an
individual, a government ageney, an organization, ora corporation For an individual defendant,

include the person’s job or title (sz:rown). Attach additional pages if needed

Page § of 6

 

 

' Case 1:18-cV-05750-LDH-LB Document 1 Filed 10/11/18 Page 2 of 17 Page|D #: 2

Pro Se 7 (Rev. 12116) Cornplaint for Employrnent Discn'minatinn

Defendant No. l

Narne

 

10b 01’ Tl'[le (ifknown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Addl‘eSS (ifknown)

 

Defendant No. 2

Name

 

Job or Title (gfk»mwn)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-I'Bail AddI'CSS (ifknown)

 

Defendant No. 3

Name

 

10b 01‘ Titl€'. (ifknown)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Nuinbex‘

 

E-mail Address (if!mown)

 

Defendant No. 4

Name

 

Job or Title (z'flcnown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Addl‘eSS (ffknown)

 

Page 2 of 6

 

' Case 1:18-cV-05750-LDH-LB Document 1 Filed 10/11/18 Page 3 of 17 Page|D #: 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discn'minaticn
C. Place of Employment

The address at which l sought employment or Was employed by the defendant(s) is

Name 511,.3%.oari' Co~o$m S€tvlc§ il 9
eyewitness ;s in<_Lle/nlmita i,Malj. ,,,,,,,,,,,, least fine

 

 

 

city and enemy _K€, w @AFAQA§
State and Zip Code /\]Q_\A) V{)[`l< I l H‘/ SF
Telephone Number

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check att that appty):

|E/ Title VII of the Civil Rights Act: of 1964, as codiiied, 42 U.S.C. §§ 2000e to 20006»17 (race,

color, gender, religion, national origin).

(Note.' In order to bring suit in federal district court under Title VH, you must first obtain a
Notice of Right to Sne letter from the eqial Enzployrnent Opportanity Comniission.)

l:l Age oiscriminaaon in Empioymeni Aci 0f1967, as codified 29 U.s.C. §§ 621 10 634.

(Note: fn order to bring suit in federal district court under the Age Discrimination in
EnzployinentAct, you must first file a charge with the Eqaai Ernployment Opportunity
Commission.)

\:| marietta with Disabnaies Aaof1990, as codified 42 U.s.c. §§ 12112 to 12117.

(Note.' In order to bring suit in federal district court under the Antericans with Disabilities
Act, you must first obtain a Notice of Right to Sne letter from the Equal Einploynient
Opporti¢nity Comrnission.)

 

l:l

Otl‘le!‘ federal law (specrfv the federal iaw)§

 

l

Reievant state law (specz_';§», ifknown):

E)<‘ecolj\re Lcn\,. éltilc,\e 155 S<:‘;cl;@n 936

Relevant city or county law (specifv, r‘fkimwn):

E

 

 

Page 3 of 6

' Case 1:18-cV-05750-LDH-LB Document 1 Filed 10/11/18 Page 4 of 17 Page|D #: 4

Pro Se 7 (Rev. 12i16) Complaint for Employment Discrimination

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant Was
involved and What each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than onc claim is asserted, number each claim and
Write a short and plain Statement of each claim in a separate paragraph Attach additional pages if needed

A. 'l`he discriminatory conduct of which I complain in this action includes (check all that appiy):

Failure to hire me.

 

Termination of my employment

Failure to promote me.

 

Failure to accommodate my disability
Unequal terms and conditions of my employment

Retaliation.

E@l§[ll:|§|:|

Other acts (specijj)):

 

(Note.' Oniy those grounds raised in the charge filed with the Eqnai Employment
Opportanity Commission can be considered by the federal district court under the
federalT employment discrimination statutes.)

 

B. lt is my best recollection that the alleged discriminatory acts occurred on datc(s)
olw\>§ /Ll,// //é “ °i iii /ar>ii)
C. l believe that defendant(S) (check one):

is/are still committing these acts against me.

 

|QI:I

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check att rim apply and esptam):

 

1
race l
|

color

 

gender/sex

 

religion

 

 

national origin

 

age (year ofbfrrh) (only when asserting a claim of age discrimination )

mmnpmm@

disability or perceived disability (specyj) disabittry)

 

E. The facts of my case are as follows Attach additional pages if nceded.

Page 4 of 6

' Case 1:18-cV-05750-LDH-LB Document 1 Filed 10/11/18 Page 5 of 17 Page|D #: 5

Pro Se 7 (Rev. ]2/16) Complaint for Employment E)iscrimination

 

(Note: As additional stipportfor the facts of your ciaiin, you may attach to this complaint a copy of
your charge filed with the Equal Einpioyment Opportunity Comnaission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administratlve Remedies

 

A. It is my best recollection that l filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendants alleged discriminatory conduct
011 (date)
L
/////yo/t
B. The Equal Employment Opportunity Cornmission (check one).'

l:l has not issued a Notice of Right to Sue letter.
|g/ issued a Notice of Right to Sue letter, which I received on (daie) K / l j l [ g .

(Note.‘ Attach a copy ofthe Nofice of Right io Sae letterj$'oni the Equal Employment
Opportanity Cornrnission to this complaint )

C. Only litigants alleging age discrimination must answer this question

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendants alleged discriminatory conduct (check one):

l:l 60 days or more have elapsed
lQ/ less than 60 days have elapsed

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages

:l: (>r\/Y> P€C£/oe%llw\€] \©(>;C,l< l>)Qr\\j nm~&l>o~oclw`oe_,,
`D(>vmt:c®@_% `i/\) `l~l/\JL /‘l`t\’\oo¢~ll\" oil all W\il\i€)/\J Cll-Cll@t!\g
tl§>ael< 9 %\/\oo\d\ `\oe l§ot draft §§ coe% /\)ot attained
_l -\ ` ' '(.l ` lmw\pl&© g t\.)'l(`¥l\l€ ' Pagesor¢=
/fo coer\< dale "® Cl\%:\\ \ f q\o, x . 1
&A»o’v@sB tie doe irc termelw<mal cli&ltt%§ §:&L&?;l%%§%§;

 

 

 

Case 1:18-cV-05750-LDH-LB Document 1 Filed 10/11/18 Page 6 of 17 Page|D #: 6

Pro Se 7 (Rev. lZ/EG) Complaint for Employment Discrimination

VI.

 

Certit“icaticn and Closing

Under Federal Rule of Civil Procedure ll, by signing below, l certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessaly delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case~related papers may be
served I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 
 

Signature of Plaintiff - -. `
Printed Name of Plaintiff j C` g lath QIC'} §§ §9{,';/{ C(Lgf; j § h

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of I:"aw Firm

Street Address

State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address

 

Page 6 of 6

 

 

 

 

' ag

DESCRIPTION OF DISCRIMINA TION f g '
_ _ a - or all com laints Publl" `
E'mploymem‘, Educailon, Housmg, and all other regulated areas list(ed or101'=’;lg¢c;=:liglmwymanJ

Please tell us more about each act of discri ' ' '

_ imitation that you expenenced, PI '
dares, names of people involved and explain why you think it was dise:r:;g:,ac::$
PLEAsE mae on tamm cLEA st rr '

them

”" <> of mci mem
. \-J
6/& l’\ln/\t
"-.=/

 

 

 
 
 

  

 

 

 

 

 

 

 

__tr>a' C>r'ai/l..,

we ~ f …\ ot»,»,,,\-+,'m

 

             
 
 
 
 

 

_rrt.;: hl_“l/\al' l’\i> lam all often
,_:`l till/kem l/'l,t)‘ g l/l€)l" Qll(dt:')t>h
f a'” Terrnl/\afi lie ;_
r;' ,~i';r)o!r\ not haw aetna ma 'i~io¢-,.
__,'.H: UJuI/\l“ l© a\(~"l mata Gl“t°rrio©;l limit l:)¢"-rcl<

bomb tow l/\‘\w~\"]l/O lrl`Jri\/e me cite nw ref feier
lamar as or trw ran l lit/erwin ..:t" 125 -

1 -J

` l F_ d .__
wjr-lyng fm l/\.t< r'{t?r$ t t~t/t>r‘l tr)r--’.e£

j tara/aj thus »" "{__
hpnakt`n¢s l );O €r")rne`i’l/u`rg »Lt) Sci' me if`.'.,,»a»§i mfg ¢-¢,¢,
g 221§§‘¢'\§ @g>e;

ri`iF/U>i»’ 6:>-?0)?/:> jn,,:> l<rtr")t_/)s Cl()e""( §fDm/¢ '

l ; nl ' ‘ " _ n . ""'"
idlir>i/“\ will l_ri)r~l"lt"'l/°\¢")`Fp» ll\¢\l”'/\ VM€‘) 1153 ig §§§
`l"l `) Jn/LP’ _ _ __ ._

~Q’,\lca\l't/r\'\/\i»'\€t §§le
\J. . 0

 
   

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

- 8
7 H m F' P 8 of 17 PagelD #.
LD LB Docu ent 1 l|ed 10/11/18 age
- - - 5 50- -
Case 1.18 cv O

oEscRiPnolv oF olschM/NA rlolv . got an mm mims (P
_ , _ ubllc Accom l
Employmem‘, Educat:on, Housk)g, and all other mg`¢'/;!§cTSET_.,-,isted on Page 3) modat an

Please tell us more about gach act of discrimination that you experienced Please include
names of people mvolved, an explain why you mink it was discriminatory

a ,
PL§A SE' TYPE OR PRlNT CLEARdL Y.'.
W)ew"<-?t twa 130 t§m am :"m\+mmrtt< KtGI/\Qv~¢t tl`:
_£<=>el (};&Cvl`m\'\nm"“€ ct<:tmv;_:;_tj=~__ mm
__¥\'\‘\!\Q "-'~‘~>I§~\)Q`L{FN/\ "3"’ UJCX°“'> §§ \1‘)£`wl< H`;r\\ »€ m-L`Cal/\+‘
,__r_"`e‘§~l(`(’\f’ _,L__ `hi»zly!((v\‘\ `|'U (\.m¢`.» D&C..SQV\¢'~’ "F" L\&"§-*V ___
1 0 1 `@U
gag/2 _Fz\,¢/H@Int l \QQL; r/lr)l- QN/> jo ht/z? l\c’c‘mt<'r»
_f: Ot/r'mc]it¢ €;;Do l(e 7?> _"T")z’Jm¢>!m/`§L». Flt$r> lim{` l’lr”cf=t:)@t§*
_lQ</:’) "g\n.$} Q¢_»_§)E’V§l{<r')v" M£,t_j]ml umw ,tm§ fmc Lm 5 __
\'t)rz.t)\ \fd /2;€/<" *ht\p lt$‘rt 5§1€’¢'\£3".<_» Ld//\f<"l 1499 <{.»;) £M//> /;i»/')L)?/;
_~f/l/m_j/; /,,t) fnl/95 my t~ac/»t°¢/ c?("CuB/»\<\ nw mg /*/§'/<'t'»»~f;.
_HQ.P F§ch'§irf'm§€r Fl'}l“ m@>)/l<ifj r`av\c\, Rt)<gjt.w»/\J‘E”B lth`§ha'}:/H;E
__.;-;\w©i`~t .f_l') 0 L'\tzls ny mc>t>\!-imc;"rt\t€'jl“I/\ 1119 mauth fm
__;_/'/~15¢<*§ jml' /(mr)r,¢).§ law 133/l ./)l’f¢:zt)tct>____lj_;/e ft/J.-»t,»%w§ Q;C__
' _ L’OR SC`) mOlV\U VPAF:,_;I \JOCQS Cti§'('¥ \1){"“(\) "ITU Ca.t"')
l/~_\§::»:(k J\'\) \13/')6'/4 Q{~(`¢+€w L\r)E)/\Gi .‘§\)Si':wv\be;»jb §"?1)¢'" {0§)}.€
.C\\.£\C>t d 1 ___
__\§:);?{.c> \t')@.@.l< F*H€w m_§‘_?>__ ,-‘l)d;£()€m ;Mr 141/til ltder lp
_H(C<D.">¢.> l/l/L£) l')p (;f`)m{"if/u`l/l€ P/`SC. ‘:§;'M j ix ?fl( )/lr')?£"' __
;_;r;>,`d 151/tom fha oilwa /1/£(:¢/4'/:)¢/1`@¢/1 t l l\c_z;{ fn §qL' m rt
'-i`/))\a"ml'l la wh rl)l“\.rPJ-'\` :{: rD<Zm`§ L§Q(‘.{i' `+L) h )C‘JMIJ H'€U¢;§‘r'\m_.
_jv;;/\€-jt `§V\b(\( \/\P \A‘JO‘~, `§rm`\f\£§' `) VEM\/\ mci » “'

___

 

 

 

 

 

 

 

 

    

 
  

 

 

\t ` ' '_ . _
gin mr’m¢)n/wn`|'m)£`\’l/< wmva rv\&r\c?r§€r'”`c?w\( ‘\rww\eT)w_/\é;
_t_¢r>l"><€, 13£"¥1/\€4 PQS">@»/':ZL€»»' i_Ol/\em f V\ 9\<2;"4|1’¥14 c&‘¥rL€~»-

_. \

 

 

_ _ ` l ` c_,
__@ § ~HN~_AJ¥' ;1/\/\ 633 hi )3@ lmra IWHQQW*S t b l/€l»$ flat 45 UYJ;§_
__1/\)6`€ ') 564 10 :;v)rx iv m /A €_,

lfyou need more space to wn'te, please continue writing an a separate sheet ofpaper and alfach lt to the
compla:hl form PLEASE 30 NOT WRITE Olv WE BA CK Ol-' THIS FORM.

\J w
____;l \t')£-¥ \v,\)<)r}i ():/1 rt)ez}me§r\mj (>C‘lUl/\m/~ \§l jno*l'£\ir\<`m

8

 

 

Case 1:18-cV-05750-LD1145LB Document 1 Filed 10/11/18 ~*‘Poge 9 of 17 Page|D #: 9_

NEW ¥ORK STATE
DIVISION OF HUMAN Rl`_GHTS

TO: Files REGION: O.S.H.l.
FROM: Joyce Ye`arwood-D`rury DATE: May 9, 2017
Director O.S.H.I.

SDHR CASE NO: 101-84762~¢16~B~RN-E'
Federal C_harge No. 16GB700489

_SUB_JECT: _Claude Augustin v. Swissport USA, lnc.

 

 

 

FINAL lNVESTlGATION _REPORT AND BASIS OF DETERN.EINATION
I. C'ASE SUMMARY

This is a verified complaint, filed by Complainant, C_laude August`in, on Fri 11/4/2016.
The Complainantwho is _Black' and Haitian national origin, charges the Respondent.w-i`th
unlawful discriminatory practices in relation to employment because of national origin,
race/colon

II_._ SUMMARY OF INVESTIGATION
Co'm'plainant's Position:

Complainant states he Was accused`b.y his supervisor, Anil Prasad, of asking a passenger for
money and was suspended for four days Without any proof A meeting Was held With the
Managor In Cl'n'ef, the Complainant and Mr. P`rasad, and then he was allowed to go back to work
after the suspension A Week after this incident, Complainant states Mr. Prasad tried to accuse
him of something else, He states he lost his phone and When he returned to work, MI. Prasad
told him that he was trying to get in contact with him because Com'pla`inant had an argument
v\dth another manager and something else involving a passenger Complainant states in reality
alter he left work on Wednosday, Octobcr 12, nothing of that magnitude had happened and states
it is a lie-. Complainant states this was a way for them to change his shift and give it to one of his
manager’ s friends who are the same nationality as him_. Complaina_nt states he worked the night
shift for two years and Was finally able to get an afternoon shift, and now has been sent back to
the night shift for no reason Complainant states he also worked` m Terminal 7 JFK, and Mr.
Prasad told him that he had all of his information for Terminal 7, and states that he _is not allowed
that information because he does not work'_ 111 Terminal 7. He also told him that if he was there
Complr:linantl would not have gotten the job. Complainant states he feels harassed on the job_, and
everything he docs` ls wrong in Mr. Prasad’s eyes. Evoz‘y week he` rs making up something to get
Complainant fired, and states when other people he knows does something they don’ t even get
written up.

 

‘ Case 1:18-cV-05750-LDH~|%B Document 1 Filed 10/11/18 Page 10 of 17 Page|D #: 10

Re'spondent"s llPosition:

Respondent provides various transportation services, including Skyeap services at JFK Airport in
Jamaica, NY. lt has fifty-six (56) Sky'cap Agents, including the Complainant,_ are diverse-5
representing employees from various races, national origins,.religions, and ages. l'I`he Skycap
A‘gents are represented by‘the lnternational Associa_tion of Machim'sts. Compiainant_began his
employment as a Skycap Agent on April 11, 2006', and continues to be employed in this role.
His. duties include assisting passengers with luggage from the curb to the check-in counters, or
from the arrivals. carousel area to the pickup area or parking lot'.

Res`pon'dent denies C,omplainant’ s allegations, and,states he was not disciplined because of his
race/color or his national origin Complainant never reported any discrimination to Swissport.
He' has not identilied any similarly situated employee who engaged in similar misconduct,'who
was not similarly disciplined On '10/1/16,_ Complainant was observed talking_to a disgruntle
passenger Who later confronted Manager Anil Prasad and expressed that Complainan`t‘refused to
provide assistance and was charging him $10 for two bags, instead of the permitted fee of‘$l per
bag. l\/`Ir. Prasad immediately approached Complain'ant about the passenger’s complaint but he
denied it. Since Mr. Prasad had observed the interaction between the passenger and the-
Complainant, he believed the_passeng.er’-s complaint was legitimate Mr. Prasad =decided.to
suspend the Complainant for two days 7(10/2 & 10/3) because this was'his first offense
Complainantreturned to work on 1`0/4/16, and was given a verbal warning to remind him of the
proper procedures, even though he has been askycap for a decade.

On 10/12/16, JFK IAT LLC (JFK International Air Terminal, LLC)_ conducted an audit, during
which the Complainant was found chewing gum whileinteracting with his passengers_, this is a
violation of company rules of conduct and discipline On 10/13/16, JFK IAT LLC sent Mr..
Frasad a complaint, wherein a station managerfor an airline complained about the Cornpiainant
W.as ver-y'rude~and aggressive to one ofhis First Class passengers, that the Complainant had
refused to help first class passengers needing Wheelchair assi'stance, and that his had occurred on
multiple occasions The airline station manager stated that he personally spoke to the
Complainant but his behavior continued Due to the severity Of_ the complaints both the airline
and JFK IAT LLC insisted that Complai`n'a`nt be moved to a different schedule to avoid having
these interactions with their passengers M`r. Prasad advised Complai`nant"'s union shop steward
of these 'complaints. On 10/15[16, Mr. Prasad directed the Complai_nant to meet with him on
10/17/16 and not to report to work until they meet. Complai_nant failed to show up for this
required meeting, and on 10/21/16_ the Compiainant showed up to Terminai four looking for Mr.
P`rasad, claiming that he lost his phone and eouldn’t contact him related to the 10/1.7_/16 meeting
Complain'ant was given a verbal warning because of this. -On' 10_/22/16, Complainant was
suspended for four days and his schedule changed because of the severity and frequency of'his
misconduct and as per the castomer’s requests, his duties remain the same and hisprevious
schedule was not assigned to any other employee Mr. Prasad iithher denies Complainant’s
claim that he stated to the 'Complainant “if he lwas [working Terminal 7] [Co'mplainant] would
not have gotten the job" or shift at Tenninal 7.\

 

 

' Case 1:18-cV-05750-LDH'¢LAB Document 1 Filed 10/11/18 P&qe 11 of 17 Page|D #: 11

llnvestit_rator’s Observations:

Com_plainantl filed a Division- complaint #10160359 on 2/25/2.013, against another Respondent
“JCM Business Solut`ions, LLC” alleging he Was terminated because of his race and national
origin, surrounding an incident involving a Whe'eichair passenger. Said complaint resulted in a
“No Probable Cause” determination issued 8/16/13.

The Complainant, in his rebuttal received 1/20/17, states he believes Mr. Prasad has ajpersonal
issue with birn. H_e states that Mr. Prasad.favors other people by moving him to another -shitt,
which is less busy than the aftemoon.shift. Cor'npiain'ant. states Mr. Prasad is doing stuff that can
require some hard sanctions._ He states Mr. Prasad is not right with him and other employees
except to Pakistanis and Bangladeshi_.

Cornpiainant appeared in person on April 17, 2017 at the 'Division office and a one~party
conference in-person'Was scheduled for April 11_, 20l7 at _3prn, in which_'the Complainant Was a
no call/no show On the same day, the Division attempted to contacted the Compia'inant at the
number provided (917). 586-7917, and received automated message “that the person is not
available right now, please try your call again later.”' `No option was given to leave voicemail_. A
letter was sent to the Complainant on April 12, 2017 about his failure to show/call, and to please
contact the Division by April 2'8_, 2017. .Corn_plainant contacted the Division on Aprill 8, 2017
and stated he was in an accident and was unable to come to the Di'vis`ion conference on Aprii 11,
20'17. A one party conference was then rescheduled for April l.9, 2017.

On .April 1,9, 201"/`, Complainant personally appeared at the Division office for interview.
Complainan_t states he has worked as an airport employee in JFK for over 20 years With different
companies, sometimes simultaneously at the same time with more than one company-.
Complainant revealed he has been With an another company since June'2`0`13 and Wor`ked in
Terminal 4. He states that Respondent 'S_wissport took over his company in 2014. He states he
was hired by managers Bobby.and Vir_my, but is supervised by Mr. Prasad and states that Prasad
indo~Guy_anese. Co'rnp`la'inant states new employees are mostly from Pakistan and Ban_gladesh,
and there are other Black Skycap Agents who have been employed with the Respondent for a
long time since before Mr. Prasad.

The Division noted to the Cornplainant that in his verified ‘cornplaintithat he checked off that he
was given'worse duties than other Sl_cycap ,Agen'ts._- When'as_ked to give specifics_, he was unable
to do so.

Comp]ainant states that in 2015, he Worked' 5 days a Week, on 3 days his schedule was 4p_m --
Spm and 2 days his schedule was 4prn » 10pm. that over‘two (2) years ago, he- worked as an
evening shift 'empl`oyee, but had.a morning job working airport sectn'ity'in terminal 7 until`h`e
was terminated in February 2017 for sleeping on the job. The 'Division notes that evening shift
Slcycap employees receive less than day shiit 'Sky cap employees, because of less traffic

Complainant acknowledges one incident reported inRe_spondent’s response In that incident, the
passenger had ten ('_10) bags but did not Want to pay the $1.00 fee assessed'per bag. He denies
trying to charge the passenger .$10 for two bags. When.asked about another complaint that was

 

‘ Case 1:18-cV-05750-LDI»th Document 1 Filed 10/11/18 lange 12 of 17 Page|D #: 12

e-mailed by JFK lAT LLC’s complaint to his employer about birn, the Complainant stated that
Prasad is niends. with the person (which the investigation revealed is Virgin America Le'ad Mr.
Mohamrned of Virgin A-merica) who made the coi'rnplaint_l and has intentions of getting the
Cornplainant out, but does not know why.

When asked by the D`ivisi`on about his failure to appear at a scheduled meeting of Monday,
October 17, 2016 with Pra`sad, Compla'in'ant acknowledged failing_to' show up, but states he had
lost his phone and h'c had no way to contact the Respondent, not even through his daughtcr’s
phone, because they are usually not home at the same timc, until he appeared at work on Friday,
Octob'er 21,_ 2016. Following this incident, the Complainant was suspended for four days and
then transferred to the evening shift When asked, he acknowledged not grieving this action with
the union and states he "just spoke about it openly.»" Complain'an_t states while serving his
suspension, a co--worker called Vinny, vouched for Complainant's strong working habits and
believes the suspensi'on'was unfair_. Cornplainan't states when he returned Mr. Prasad was
bothered by the co-wo'rker calling to vouch for Com_p'lainant and states that Prasacl told him "I
know what you did.when you was ian,erminal 7." Complainant states when he Worked with
another company he had an accident involving a Wheelcha`ir passenger who sustained an rinjul'y.\

Com_plainant states Mr. ll?’rasad favors Bangladeshi and Pakistani employees Complai_nant states
prior to' his suspension and then states after his suspension, two (2) l'S;kyc'ap Agents were charging
passengers 380/bag and were not counseled about it because they are "friends of Prasad." Whenl
asked about their national origin, Complainan`t states these S_kycap Agents are Italia`n and
American. C.ornplai'nant states that another Agent,:nom Banglade`s`h, was suspended twice for
the same infraction ofovercharging passengers,\ but states'the incidents were months apart from
each other. Complainant` states there is another Skycap Agent from Haiti but hasn't experienced
anyissues. Th_e Division' notes in particular that when it'requested. copies of disciplinary notices
issued to other employees for similar or the same infraction(s) who are under Mr. Prasad’s
supervision, Respond'ent’s Hurnan_Resources Manager Engle's Mou`ssa_'d responded via e-maii
dated April 19, '2017, that there were none on record Also, noted is that the Complainant has no
prior'written disciplinary history since employed with Respondent until mid-October 2016.

Note: During the conference it was diflicult to keep Complain_aut focused on his complaint He
raised issues about airport workers who are not Respondent's employees, doing things that he
perceived to be discriminatory Th_en, Com_plainant showed a photo of an airport employee
sitting while sleeping to the interviewers H'e acknowledged the airport employee is notl a
Swis_sport employee-, but rather from Pakistan/Ba'ngladesh and who was paying Mr. Prasad to get
a job with Swissport.

At the request ofthe Division, Respondent provided a list of the Skycap Agents supervised by
Anil Prasad in 2016 which consisted oftheir'n'ame, date of hire, national origin, and ethnicity, to
include-those Skycap Agents who were discharged from employment With date of termination
Comparative data shows-: F_ifcy-four (54) of which 35 are Asian, 17 Black,_ 1 White, and 1
His_panic; 21 nomP-al<istan, 4 nom'Haiti, 8 from Bang`ladesh_, 1 from Mali, 9 from USA, 2 from
lamaica, `3 from Guyana, 1 nom Ven'ezuela, 1 Trinidad & Tobago, .1 from Grenada, 2 nom
India, and 1 from lSt. Vincent. 'l.`he data shows that two _(2_) Skycap; Agents under the S.upervision
of Mr. Prasad, who is Asian of Guya_nese national origin,‘ Were terminated during the latter part

 

 

' Case 1:18-cV-05750-LDHaLiB Document 1 Filed 10/11/18 P»sige 13 of 17 Page|D #: 13

of 2016. They are of Black race, one of Jamaican national origin, while the other is from
Domenica. Notabiy, these employees were employed for nineteen (i9) years and twenty-eight
(28) years, respectively

The Division investigation revealed that Mr. Prasad who has been supervising the Compiainant
since December 2014, is responsible for the Respondent’s recruiting process along with the
Respondent’s Department of Human Resources, managed by Mr. Engies Moussad and that
terminations are done by Human Resources Departrnent.

Attempted to contact Complainant’s witness, Yoel Lopez, but a man responded and stated it was

the wrong number. %@
Subrnitted by° MW¢ iff/9

Aracely Ruiz
Human Rights S cialistl

Il[. BASIS FOR DE'I`ERMINATION

Complainant, who is Black of Haitian national origin states he has been a Skycap Agent for the
R.espondent since April 11, 2006. He claims that his supervisor, Manager Anil Prasad, Asian of
Guyanese national origin, discriminated against him When he accused him of attempting to
overcharge a passenger and received complaints from a Respondent’s ciient JFK iATLLC.
Complainant states that he was subsequently suspended for four days, and that his shift was
changed from the more active day shift to the evening shift Complainant alleges this is an
attempt by Mr. Prasad to give the more favorable shift to his friends who are of the same national
origin as him. Complainant also states that other Skycap Agents have not been disciplined for
workplace infractions because of their acquaintance to Mr. Prasad.

Respondent denies Complainant’s allegations that he was disciplined because of his race and/or
national origin.

The Division investigation revealed that Complainant’s Skycap Agent position is a service
oriented one which requires good people skills. The Agent’s duties entail assisting passengers
with luggage from the curb to various check in counters within the airport or from the arrivals
carousel baggage area to the pickup area or parking lot. Said position entails frequent interaction
with passengers from all backgrounds and needs that can result in conflict including passenger
complaints The investigation shows that the Complainant has been in a Skycap Agent since
April 11, 2006 and that Mr. Anil Prasad has supervised him as well as other Skycaps since
Decernber 2014.

The investigation revealed that the Complainant has no documented disciplinary history. The
record also reflects that Respondent stated no other Skycap Agents have a disciplinary history.
The Coxnplainant was disciplined by Mr. Prasad for asking a passenger for money, and escalated
his discipline to a two (2) day suspension and a follow-up verbal counseling and his shift was
changed. Complainant alleges this is an attempt by Mr. Prasad to give the more favorable shiit to

 

' Case 1:18-cV-05750-LDH~LSB Document 1 Filed 10/11/18 Dape 14 of 17 Page|D #: 14

his Jfriends who are of the same national origin as him. He also states that'. other Skycap Agents
have not been disciplined for workplace infractions because of their acquaintance to Mr. Prasad.

On O=ctober `1.2, 2016, a JFK Airport Su_pervisor of Operations, _Shagall Campbell performed an
unannounced audit of the Cornplainant. The supervisor’ s report observed that the Cornp'laina`nt
was in proper, professional clean and pressed attire with his badge correctly displayed; that he
was actively engaged in providing passengers assistance giving clear and proper instructions
and/or guidance; that he was not using personal electronic devices while attending to a
passenger; assisted with luggage removal or loading; and that he followed the proper “payn_ien ”'
procedure where he can only “reconnnen ” 'the‘fee for handling baggage on the cart. The only
thing negative about the report"was that Complainant was observed chewing gum while on the
job..

Notabl_y, 'cn Oe`tober 13\, 20'16, this same JF-.K Supervisor of Operations, e-rnailed Chris
Caracciola, Manager of JFK Tenninal and Landside' Operations, at 4:22pm about a complaint
horn Virgin Am'erica Lead Mr._ Mohanied regarding the Comp_l`ainant-being rude and
uncooperative With a Virg_in Ameifica first class passenger the day before Caraceiola e-rna.iled
the Carnp'beil complaint 'at_ 4:24pni, two minutes later, to Cornplainant’s supervisor Mr `Prasad
requesting he follow-up with the -Cornplainant. The e-mail `&or`n Campbe]i includes Mr.
Moha:rned’s added Stateme_rit that§ “Complainant has refused to assist first class Wheel chair
passengers 'on multiple occasions ” Mr. Moharned stated he personal}y spoke to Mr. Augustine,
but nothing has changed Mr. Mohamed explained that he was frustrated and did not know who
to speak to about this issue

On- Octob'er 1j5_, `201_6, Mr. Prasad directed the Complainant to meet with him on 10/17/16 and
not to report to Work until they met, `however, Coniplainant failed to show up lfor the meeting.
The record shows that on Cotober 21, 201'6`, the Complainant showed up claiming that he lost his
phone and was unable to contact hirn. Cornpiainant was then given a verbal warning because of
this and suspended for four (4) days for failure to report fora mandatory disciplinary meeting

Respondent when requested bythe Division to provide Complainant’-s disciplinary history since
his-hire as a Skycap Age'_nt since April 2006, and Respondent replied there are none. Yet, in its
response to the `Cornplainant’s alieg_ations, Respondent.indicates- that “due to the severity of the
compiaints, the airline and JFK IA'i` LLC insisted that Cornplainant be moved to a different
schedule to avoid having these interactions With their passengersl There _i's no document
indicating that the client requested the Compiainant’s removalii.'om the day shift Cornplainant
states that the individual who complainedis Mr. Mohamed of Virgin Ajmerica who is a.h'iend of
Mr. Prasad.

The Comp'lainant does not deny the incident with a Lead from another-airline regarding a first
class passenger or that issues can sometimes occur with passengers, ete. What Complainan_t
alleges is that `Aiirican American employees are treated much more harsth and are terminated
and replaced by individuals in the same protected class as the supervisors F or example,
Complainant states that Mr. Prasad, instead of first verbally and writing up the Cornplainant,
verbally warned him and escalated the discipline to the level of Co'mp`lainant’s total removal

 

' Case 1:18-cV-05750-LDH9§B Document 1 Filed 10/11/18 Pape 15 ot 17 Page|D #: 15

from the day shift to the less favorable night shift with little traftic, effective Oc_tober '22, 1201 6,
in order-to replace him with an employee of his own protected class.

lt is noted from Resp‘ondent"s comparative data on the fifty~t`our '(5`4) active Skycap Ag_ents
currently employed with Respondent and the record, that neither of them, including Skycaps
employed since the 19903, have any disciplinary record Hence, there isno comparative
evidence on Skycaps who committed similar infractions

The comparative data shows submitted by Respondent coupled with the Complainant’s
allegations appear to support an inference of discrimination

The data revealed that during the 1990s and until 2013 the Respondent’s workplace and.hiring
practices were diverse, but hiring and termination after 2013 reflected hiring and retention,oi`
employees form only certain protected classes

In the 1990’5, sixteen (1-6) Skycap Agentslr were hired Thei'r'national origins were: six (6) nom
the `United States; three (3) Haitians; one (1) Trinidad and Tobago, one (1_)l St. Vinccnt; one (1)

Jamaiean; one (1) Guyanese, and three (3`) Paki`stani. Racially, this group consisted often (10)
Black employees and six (6) Asians.

From 2000 through 2012,_a total of five (_5) Skycap Agen_ts were hired. Their national origins-
_extended horn one (1) Haitian_; one `(1) from the U.S.; one (i.) .lamaican; one (1) Venezuelan; one
(1) Grena`dian. Racially, this group consisted of .(4) Blacks and one (`1) Hispanic.

During 2013, -a total of sixteen (16) Skycapswere hired of which two (2) are from the U.S.; ten
_(i 0) are Pakist_ani; one (1) Ai`rican from Mali; one (1) Latin American fi‘orn'Guyana;l and one (jl)
indian Racially, this group consists of thirteen (13) Asians,' one (l), White_; and two (-_2) Blaci{._

During'2014, .a total of'seven (7) Skycaps were hired of which five (5) are Paki'stani and two _(2)`
are Bangladeshi. -Allare of Asian race_._

During 2015 - four (4) ‘Skyc'aps were hired of which four (4) are nom Pakistan. All of Asian
races

During 2016 - six (6). Skycaps were hired of which three (3) are Bangladeshi; lone (1) Pakistani;
one (1) Indi'an; and one (1) 'Guyanese. All of Asian race.

The above comparative analysis of R'e'spondent’s Skycap Agent employee profile appears to
support that Respondent’ s proiile', which was once racially and ethnically diversified, has since
.Mr. 'Prasad’s‘ hire, become skewed toward hires of Southeast Asian national origin or race. I`n
fact, Respondent has only hired and/or retained two black employees since 2009 and has hired no
Black employee since 20 l 3 .

The ,Division also notes only two Skycaps were terminated, both of long tenure and both Black.
The investigation revealed that Mr. Prasad is very much involved in the,hire of` Skycap Agents`
along with the Respondent.’s Human Resources Department’s_managed by Mr. Engels ll\/Ioussad.

 

‘ Case 1:18-cV-05750-LDMB Document 1 Filed 10/11/18 Page 16 ot 17 Page|D #: 16

Although Complainant has only been transferred he alleges detriment and the Division cannot
ignore the above comparative data.

Based on the above referenced facts, the Division investigation supports there is Prohable Cause
to support Respondent may have violated the New Yorl< State Human Rights Law, and
recommends this complaint for public hearing.

   
 

Reviewed & Approved:

IV. DETERMINATION

Based on the foregoing, I find PROBABL - ' / SE to uppert the allegations of` the
complaint

 

 

 

e||i) #QJ
P:T`\QJ
ot 117:@&|\
e:‘;:):
Pa’g:
1/:#/~:&
lO/J.O ,/Y:Y[{ v
11 I:::;(\C:(X` m
::: on
'DO %'; ©)d§ 1
-LB QJL&+
H 3 ` .,.
750:::);
3:;%:§
1; K 1 j
Casez ® v ;:
§ g 43
l §\:L

ah
§§
fm

q
it

tlc

§

l

le

ward

<_)
. \[o

 

